260 F.2d 957
Donald Cleston REYNOLDS, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 17383.
United States Court of Appeals Fifth Circuit.
Nov. 26, 1958, Rehearing denied Jan. 5, 1959.

Donald Cleston Reynolds, Jr., in pro. per.
John E. Banks, Asst. U.S. Atty., Russell B. Wine, U.S. Atty., San Antonio, Tex., for appellee.
Before TUTTLE, JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the trial court dismissing, without a hearing, appellant's motion to vacate judgment of conviction and sentence under 28 U.S.C.A. 2255.  It appearing, as stated by the trial court, that viewed from the standpoint of appellant's allegations, 'the files and records of this case conclusively show that the defendant is entitled to no relief,' the judgment of dismissal is affirmed.

On Petition For Rehearing

2
PER CURIAM.


3
The petition for rehearing having been filed out of time, and failing to assert any basis for reconsideration by the Court, the same is hereby denied.